NUMBER 13-21-00399-CR

                               COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


BUDDY JENE WOOLRIDGE,                                                          Appellant,

                                              v.

THE STATE OF TEXAS,                                                             Appellee.


                      On appeal from the 36th District Court
                         of San Patricio County, Texas.


                                          ORDER

 Before Chief Justice Contreras and Justices Benavides and Tijerina
                         Order Per Curiam

       Before the Court is appellant's pro se motion for access to the appellate record.

Appellant's counsel has filed an Anders brief, and appellant has been unable to examine

the record in order to file a pro se brief.

       Accordingly, we grant appellant’s motion and it is hereby ordered that the trial court

ensure that appellant has the opportunity to fully examine the appellate record on or
before fifteen (15) days from the date this order issues. It is further ordered the trial court

notify this Court as to the date upon which the appellate record was made available to

appellant. See Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014).

       Furthermore, Appellant shall have thirty (30) days from the day the appellate

record is first made available to him to file his pro se brief with this Court. The State shall

have twenty days thereafter to file its response, if any.



                                                            PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
19th day of May, 2022.




                                              2